Citation Nr: 0800192	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-33 151 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement based on 38 U.S.C. 
§ 1151. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1968.  
He died in May 2002.  The appellant is the widow of the 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a videoconference at the RO before 
the under Veterans Law Judge in February 2004.  

This matter was previously remanded by the Board for further 
development in June 2004 and April 2005.  It is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The veteran died in May 2002; the immediate cause of 
death listed was atherosclerotic heart disease of four years 
duration; under other significant conditions listed as 
contributing to death but not resulting on the underlying 
cause included Charcot-Marie Tooth disease with neuropathy.  

2.  At the time of the veteran's death, service connection 
was in effect for hereditary sensory motor neuropathy of the 
right upper extremity resulting from Charcot-Marie Tooth 
disease, rated as 40 percent disabling; hereditary sensory 
motor neuropathy of the left upper extremity resulting from 
Charcot-Marie Tooth disease, rated as 30 percent disabling; 
hereditary sensory motor neuropathy of the left lower 
extremity resulting from Charcot-Marie Tooth disease, rated 
as 30 percent disabling; and hereditary sensory motor 
neuropathy of the right lower extremity resulting from 
Charcot-Marie Tooth disease rated as 30 percent disabling, 
for a combined total disability evaluation of 90 percent.  
The veteran was also found to be totally unemployable due to 
his service-connected disabilities as of November 16, 2000.  

3.  The veteran's service-connected disabilities did not 
result in, cause, contribute to or otherwise hasten his 
death, nor were the service-connected disabilities 
etiologically related to the cause of the veteran's death.  

4.  Arteriosclerotic heart disease was not incurred in 
service, within one year of the veteran's discharge from 
service or been etiologically linked to his service or any 
incident therein.

5.  The objective and probative medical evidence reflects 
that the veteran did not incur any additional disability 
leading to his death that was caused by lack of VA treatment 
and was the proximate result of a lack of skill, 
carelessness, negligence or error judgements, or unforeseen 
event in VA treatment.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death, to 
include pursuant to the provisions of 38 U.S.C.A. § 1151, is 
not established. 38 U.S.C.A. §§ 1110, 1131, 1151, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.361, 
3.363 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The June 2004, September 2004, and May 2005 VCAA letters 
informed the appellant of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The May 2005 letter 
specifically requested that the appellant submit all evidence 
in her possession as it related to the issue on appeal.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the September 2004 and May 2005 notices.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the appellant was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date; however, as the Board concludes below that 
the preponderance of the evidence is against the claim, any 
question as to the appropriate disability rating or effective 
date to be assigned would be rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  There were also several opinions obtained with 
regard to the cause of the veteran's death.  As such, no 
further action is necessary to assist the claimant with the 
claim.

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

If the disorder is cardiovascular disease, service connection 
may be granted if manifested to a compensable degree within 
the presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The appellant maintains that the veteran's service-connected 
neuropathy substantially contributed to the ASHD which was 
the cause of his death.  In the alternative, she claims that 
the veteran suffered a heart attack that caused his death as 
a result of not being able to obtain a prescription for his 
cholesterol medication due to his VA health care provider 
being on vacation.  

The death certificate shows that the veteran died in May 
2002.  According to the death certificate, the immediate 
cause of death listed in Part I was ASHD of four years 
duration.  In Part II of the death certificate under other 
significant conditions contributing to death but not 
resulting in the underlying cause given in Part I, Charcot-
Marie Tooth disease with neuropathy was listed.  

At the time of the veteran's death, service connection was in 
effect for hereditary sensory motor neuropathy of the right 
upper extremity resulting from Charcot-Marie Tooth disease, 
rated as 40 percent disabling; hereditary sensory motor 
neuropathy of the left upper extremity resulting from 
Charcot-Marie Tooth disease, rated as 30 percent disabling; 
hereditary sensory motor neuropathy of the left lower 
extremity resulting from Charcot-Marie Tooth disease, rated 
as 30 percent disabling; and hereditary sensory motor 
neuropathy of the right lower extremity resulting from 
Charcot-Marie Tooth disease, rated as 30 percent disabling.  
The combined total disability evaluation was 90 percent.  The 
veteran was also found to have been totally unemployable due 
to his service connected disabilities as of November 16, 
2000.  

Treatment records obtained in conjunction with the 
appellant's claim reveal that in a July 2003 outpatient 
treatment record, it was noted that the appellant had 
contacted the nurser practitioner with regard to the 
veteran's death on two separate occasions.  It was indicated 
that the appellant wanted it documented that the veteran had 
died due to his service-connected condition.  The appellant 
was previously told that the veteran had died of a heart 
attack.  The VA nurse practitioner stated that the veteran 
had experienced a previous heart attack, had dyslipidemia, 
was hypertensive, and had coronary artery disease.  These 
were the elements that led to his heart attack not his 
Charcot-Marie Tooth disease.  

In July 2003, an opinion was obtained from a VA cardiologist 
with regard to the cause of the veteran's death.  The 
examiner indicated that he had reviewed the claims folder in 
conjunction with rendering his opinion.  The examiner noted 
that the veteran was diagnosed with a hereditary progressive 
neurological condition.  The condition stayed fairly stable 
until 1998 when the veteran had progressive symptoms.  A 
February 1998 work-up showed evidence of hereditary sensory 
motor neuropathy type 2 condition.  The examiner noted 
progressive symptomatology with regard to the neurological 
problems.  

The examiner observed that the veteran died in May 2002 and 
that the death certificate showed the cause of death as ASHD 
which had been evident for about four years.  He indicated 
that in the second part where it said "other significant 
conditions" it mentioned the neurologic problem of Charcot-
Marie Tooth disease with neuropathy as contributing to death 
but not related to the underlying cause of ASHD.  The 
examiner indicated that this brought them to the question of 
was this neurological disease was a cause of the death or was 
it a causally shared chronic condition.  

The examiner noted that from reading the appeal of the wife, 
it was her contention that the veteran's neurologic condition 
limited his mobility and made him more sedentary, which 
should be interpreted as contributing to the ASHD that caused 
his demise.  The examiner stated that in looking at the 
records, the veteran had major contributing risk factors for 
ASHD which included family history, dyslipidemia, 
hypertension, and nicotine use.  He also had sustained a 
previous myocardial infarction and therefore established 
coronary artery disease.  

He noted that this brought him to the discussion of the 
veteran's limited motor function.  The examiner stated that 
he was unsure when the veteran had to stop employment, but he 
noted that the veteran was employed on a full-time basis in 
1998.  When evaluated in 2000, the veteran had a slow gradual 
progression in general weakness and numbness of his 
extremities, but he was still driving his car and the 
proximal large group muscles were well functioning.  He noted 
that it was not until the last two years that mention was 
made of limitation of walking and concern about falls which 
would limit the use of his large muscle groups.  

He stated that another consideration would be whether the 
progressive pain that the veteran experienced and which 
required methadone at the time of his death for control of 
pain, could that be considered a contributing factor to his 
death from ASHD.  A review of blood pressures prior to his 
death showed the blood pressure to be well controlled one 
month prior to his death on April 9, 2002, when it was 
recorded as 115/82.  

He also observed that the veteran stated in 1968 that he had 
suffered a heart attack at the age of 16; however, this was 
noted to be a syncopal episode and was associated with a 
number of electrocardiograms which were normal, so this was 
probably the veteran's interpretation as to what had happened 
to him, rather than that he had heart disease.

The examiner stated that the veteran had two chronic medical 
conditions which progressed in parallel with the coronary 
artery disease and associated risk factors as the cause of 
death.  He noted that in his extensive review of the records, 
he agreed with the way the death certificate was signed out 
with the placing of the neurological diagnosis in Part II: 
"other significant conditions", but this did not mean it 
was a cause, or it would have entered under Part I.  He 
further stated that the veteran's coronary artery disease was 
well established by the time he had limitations of his large 
proximal extremity muscle groups leading to a sedentary 
condition.  

The examiner stated that using 38 C.F.R. § 3.312, the 
veteran's neurological condition did not substantially 
contribute to the veteran's cause of death by ASHD.  The 
causal connection between the neurological condition and the 
ASHD did not exist by the use of the standards.  

In her October 2003 substantive appeal, the appellant argued 
that service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other diseases or 
injury primarily causing death.  She noted that the veteran 
was extremely limited by his neuropathy and was not able to 
perform any activity, which did not help his heart problems.  
She indicated that the veteran's neurological condition 
resulted in the veteran not being able to resist the effects 
of other diseases or injury causing death.  

At her February 2004 hearing, the appellant testified that it 
was her belief that the veteran's inability to obtain his 
cholesterol medication as a result of his VA doctor being on 
vacation for three weeks led to the heart attack which caused 
his death.  She noted that had the veteran been able to have 
his prescription refilled it would likely had prevented the 
heart attack which caused his death.  The appellant also 
indicated that it was her belief that the veteran's inability 
to perform any physical activity contributed significantly to 
his ASHD which led to his death.  

At her hearing, the appellant submitted laboratory readings 
which showed high cholesterol and triglycerides for tests 
performed on May 3, 2002.  

Following the February 2004 hearing, the Board remanded this 
matter for further development, to include sending the file 
to an appropriate medical specialist for review. The medical 
specialist was asked to review the claims file and address 
the contention that the veteran's fatal heart attack was due 
to the fact that he was not able to obtain new prescriptions 
for his high cholesterol because his VA physician was on 
vacation.  

In a September 2004 report, it was noted that the veteran 
expired from a myocardial infarction in May 2002.  The 
examiner observed that the veteran first started receiving 
care at the VA Southern Oregon Rehabilitation Center and 
Clinics in August 2001.  He was initially extensively 
evaluated in October by his primary care provider.  At that 
time, it was noted that he had a previous history of 
myocardial infarction and was on a medication called 
lovastatin, which helped decrease his cholesterol levels.  On 
October 11, 2001, the veteran received a 90 day supply of the 
medication along with three refills.  On November 16, 2001, 
the medication was discontinued because of symptoms 
consistent with the side effects of lovastatin.  These were 
symptoms of generalized muscle aches and discomfort.  This 
was a known potential side effect for all statin drugs.  No 
further medications were added at that time.  

The veteran was seen on multiple occasions for other disease 
processes between November 2001 and his death.  Just shortly 
before his death, he had repeat cholesterol levels which did 
show elevated cholesterol and a recommendation for a 
different type of anti-cholesterol drug was made at that 
time, but unfortunately the veteran passed away two days 
later.  

The examiner stated that there was no indication that 
discontinuation of the veteran's medication was due to 
provider unavailability.  The VA had a physician who acted as 
a triage officer each and every day to cover issues regarding 
refills and urgent medical care needs on all days that the 
clinics were open.  It was noted that the veteran's 
prescription was for a 90 day supply with three refills, 
which would have lasted him for a year.  This prescription 
was discontinued because of side effects to the medication 
without good alternatives available.  He further observed 
that the veteran had a known history of coronary artery 
disease and despite this continued to smoke heavily and was 
cautioned not to on every visit to the facility.  

The examiner indicated that there was no evidence to support 
the contention that the fatal heart attack that the veteran 
suffered was as a result of being unable to obtain a 
prescription for his high cholesterol due to his VA provider 
being on vacation.  Other providers could have offered 
treatment if he had made this request and there was no 
evidence that he did so.  The examiner indicated that it 
appeared that the veteran expired from a disease which had 
been known about previously and which he continued to 
exacerbate by personal behaviors of smoking.  He noted that 
the veteran's cholesterol medications had been stopped 
because of known side effects and no other alternatives being 
available that would have likely lowered his risk of dying of 
a heart attack.  He further observed that there was no 
relationship between the veteran's service-connected Charcot-
Marie Tooth Disease with increased risks of myocardial 
infarction.  

Service connection is not warranted for the veteran's cause 
of death.  The service medical records are devoid of any 
complaints of heart disease.  The objective medical evidence 
reveals no complaints or findings of ASHD until many years 
after service, and there have been no medical findings that 
the veteran's ASHD was related to his period of service  The 
appellant has also not indicated that it is her belief that 
the veteran's ASHD had its onset in service.  

The appellant has expressed her belief that the veteran's 
death was caused by an inability to have his prescription 
medication for his cholesterol medication filled as a result 
of his primary provider being on vacation and that this 
resulted in the heart attack which led to his death.  
However, as she has not been shown to have medical training 
or other expertise, she is not qualified to express an 
opinion regarding any medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

With regard to the claim for compensation under 38 U.S.C. 
§ 1151, the Board notes that the September 2004 VA examiner, 
following a comprehensive and thorough review of the claims 
folder, indicated that the appellant's claim that the veteran 
was not able to have his prescription medication filled as a 
result of his primary provider being on vacation and that 
this led to his death was not supportable. 

The examiner noted that on October 11, 2001, the veteran 
received a 90 day supply of the medication with three 
refills, which should have lasted him for over a year.  He 
noted that while this medication was subsequently stopped due 
to side effects, there was no indication that discontinuation 
of the veteran's medication was due to provider 
unavailability.  He observed that the VA had a physician who 
acted as a triage officer each and every day to cover issues 
regarding refills and urgent medical care needs on all days 
that the clinics were open.  He noted that other providers 
could have offered treatment if he had made this request and 
there was no evidence that he did so.  He indicated that the 
veteran's cholesterol medications had been stopped because of 
known side effects and there were no other alternatives 
available that would have likely lowered his risk of dying of 
a heart attack.  

The Board is giving more probative weight to the September 
2004 VA examiner's opinion as it was based upon a thorough 
review of the veteran's claims folder and he provided 
specific and detailed reasons for his conclusions.  
Significantly, the Board notes the absence of evidence of 
disability attributable to a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on the part of VA treatment 
providers.  Furthermore, it is the only competent medical 
opinion of record.  

As to the appellant's claim that the veteran's service-
connected neuropathy disease, also identified as Charcot-
Marie Tooth disease, significantly contributed to the ASHD 
which led to his death, the Board again notes that the 
appellant has not been shown to have medical training or 
other expertise to express an opinion regarding any medical 
causation.  See Espiritu and Heuer. 

While the Board notes that Charcot-Marie Tooth disease is 
listed on the veteran's death certificate, it is listed under 
Section II entitled "Other Significant Condtions-conditons 
contributing to death but not resulting in the underlying 
cause given in Part I (ASHD)".

Moreover, the July 2003 VA examiner, following a 
comprehensive review of the claims folder indicated that the 
veteran had two chronic medical conditions which progressed 
in parallel with the coronary artery disease and associated 
risk factors as the cause of death.  He further observed that 
while the death certificate was signed out with the placing 
of the neurological diagnosis in Part II :"other significant 
conditions", this did not mean it was a cause or it would 
have entered under Part I.  The examiner indicated that 
following a review of 38 C.F.R. § 3.312, the veteran's 
neurological condition did not substantially contribute to 
the veteran's cause of death by ASHD.  He indicated that the 
causal connection between the neurological condition and the 
ASHD did not exist by the use of the standards.  In addition, 
the September 2004 VA examiner, following a thorough review 
of the claims folder, also indicated that there was no 
relationship between the veteran's service-connected Charcot-
Marie Tooth disease with increased risks of myocardial 
events.  

The Board is giving more probative weight to the July 2003 
and September 2004  VA examiner's opinions as they were based 
upon a thorough review of the veteran's claims folder, and 
they provided specific and detailed reasons for their 
conclusions.  Moreover, they are the only competent opinions 
of record. 

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


